In an action on behalf of an infant to recover damages for personal injuries alleged to have been sustained when he was attacked and bitten by dogs owned and controlled by appellant and another, and by his father for medical expenses and loss of services, the appeal is from an order insofar as it strikes out items “ Fifth ”, “ Sixth ” and “ Seventh ” from appellant’s demand for a bill of particulars. Order modified by striking therefrom ordered stricken out from the defendant of the said bill of particulars ” and by substituting therefor “ allowed as to prior attacks of whatever nature ”. As so modified, order insofar as appealed from affirmed, without costs. Appellant is entitled to know the dates, places, names and addresses of various persons who had been previously attacked by the dogs, as alleged in the complaint, in order to make preparation to meet such proof. (Robson v. Driscoll, 278 App. Div. 847; Drake v. Hess, 281 App. Div. 1074; 4 Carmody-Wait on New York Practice, § 18, p. 633.) Nolan, P. J., Wenzel, Beldoek, Murphy and Hallinan, JJ., concur.